DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on July 14, 2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I and Species B (figure 2b) in the reply filed on March 30, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims recite “if the fire is a lithium ion battery fire” throughout the claims.  It is uncertain whether what follows the term “if” is a positively recited limitation.
Claim 1 recites the limitation "the first" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a lithium ion battery fire” in line 7.  It appears to be a double inclusion of the “lithium ion battery fire” recited in line 4.
Claim 1 recites the limitation “a lithium ion battery fire” in lines 9-10.  It appears to be a double inclusion of the “lithium ion battery fire” recited in line 4.
Claim 1 recites the limitation “a lithium ion battery fire” in lines 11-12.  It appears to be a double inclusion of the “lithium ion battery fire” recited in line 4.
Claim 1 recites the limitation “a lithium ion battery fire” in lines 15-16.  It appears to be a double inclusion of the “lithium ion battery fire” recited in line 4.
Claim 1 recites the limitation “a lithium ion battery fire” in line 20.  It appears to be a double inclusion of the “lithium ion battery fire” recited in line 4.
Claim 6 recites the limitation “a lithium ion battery fire” in line 2.  It appears to be a double inclusion of the “lithium ion battery fire” recited in claim 1, line 4.
Claim 7 recites the limitation “a lithium ion battery fire” in line 3.  It appears to be a double inclusion of the “lithium ion battery fire” recited in claim 1, line 4.
Claim 10 recites the limitation “a lithium ion battery fire” in line 4.  It appears to be a double inclusion of the “lithium ion battery fire” recited in claim 1, line 4.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-12 have been considered but are moot based on the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK